Citation Nr: 0103396	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

2.  Entitlement to service connection for left foot injury.

3.  Entitlement to service connection for bilateral hearing 
loss to include nerve damage.

4.  Entitlement to service connection for low back disorder 
to include low back pain syndrome.

5.  Entitlement to service connection for cold injury of the 
hands and feet.

6.  Determination of evaluation of posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947 and from August 1948 to August 1952.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD assigning a 
10 percent evaluation, and denied service connection for 
acute gastroenteritis, low back pain syndrome, left foot 
injury, nerve damage to the ears, and cold injury residuals.  
The veteran, his spouse, and his representative appeared 
before a hearing officer at a hearing at the RO in November 
1994 and the veteran submitted statements addressing each 
issue.  The Board has accepted the veteran's testimony and 
statements in lieu of a substantive appeal.  

In an August 1995 hearing officer's decision, the hearing 
officer increased the evaluation for the veteran's PTSD to 30 
percent, but continued the denials of the other issues.  In 
that decision, the veteran's claim for nerve damage to the 
ears was recharacterized as bilateral hearing loss to include 
nerve damage to the ears and the cold injury was 
recharacterized as cold injury of the hands and feet. 

Due to the veteran's relocation to Florida, the veteran's 
claims file was transferred from the Detroit RO to the St. 
Petersburg RO in July 1999. 

Preliminary review of the record does reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).



FINDINGS OF FACT

1.  Competent medical evidence showing a nexus between the 
veteran's reported gastritis and his active service is not of 
record.

2.  Competent medical evidence showing a nexus between the 
veteran's reported left foot injury and his active service is 
not of record.

3.  Competent evidence showing a nexus between the veteran's 
bilateral hearing loss and his active service is not of 
record.

4.  Competent medical evidence of a diagnosis of nerve damage 
of the ears is not of record.


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disorder was not incurred or 
aggravated during service.  38 C.F.R. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. § 3.303 (2000).

2.  A left foot injury was not incurred or aggravated during 
service.  38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 1153 (West 1991); Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 
3.303 (2000).

3.  Bilateral hearing loss with nerve damage was not incurred 
or aggravated during service.  38 C.F.R. §§ 101, 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 3.303, 3.385 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he injured his left foot and that 
he developed a gastrointestinal disorder and hearing loss 
with nerve damage during active service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 11131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

I.  Gastrointestinal disorder

Service medical records from the veteran's service from 1946 
to 1947 show no findings, treatment, or diagnoses of a 
gastrointestinal disorder.  Service medical records from his 
service from 1948 to 1952 reflect a diagnosis of acute 
appendicitis resulting in an appendectomy in 1949 and 
complaints of abdominal pain with diarrhea with diagnosis of 
acute gastroenteritis in 1950.  At his July 1952 separation 
examination, there were no complaints of indigestion or 
intestinal problems and evaluation of the abdomen was normal.  

At an August 1993 VA examination, the veteran complained of 
abdominal pain, gas, and heartburn after meals since service.  
He reported that he had upper gastrointestinal series in the 
past that were negative.  On evaluation, the veteran 
complained of upper abdomen pain after meals, but none today.  
No hernia was found.  Scars from his appendectomy and 
gallbladder removal were noted.  The diagnoses included 
history of gastritis.

At his November 1994 hearing, the veteran testified that he 
was treated for stomach pain on one occasion during service 
and had complained of and received treatment for continuing 
stomach pains following service.  The veteran testified that 
he had attempted to obtain records of private medical 
treatment after service but had been unsuccessful.  At a 
January 1995 VA psychiatric examination, the examiner noted 
that the veteran had gastritis.

The RO attempted to obtain records of those private 
physicians from whom the veteran reported receiving treatment 
and provided authorization.  However, no medical records 
pertaining to treatment of a gastrointestinal disorder were 
submitted.

The Board notes that the appellant is competent to report 
that on which he has personal knowledge, that is what comes 
to him through his senses.  Layno v.  Brown, 6 Vet. App. 465, 
470 (1994).  However, competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Upon review of the record, the 
Board finds that while the veteran was treated for acute 
gastroenteritis during service, VA medical records subsequent 
to service show diagnosis of history of gastritis and 
gastritis during a psychiatric examination.  However, it 
appears that these diagnoses were based on the history 
provided to the examiner by the veteran rather than medical 
evaluation.  While the veteran contends that he has 
gastritis, which resulted from his active service, in the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions are no more than unsubstantiated conjecture and 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993).  In the instant case, there is no competent 
medical evidence linking the veteran's gastritis to his 
active military service.  Tirpak v. Derwinski, 2 Vet App 609, 
611 (1992).  Accordingly, this claim is denied.
    


II.  Left foot disorder

Service medical records show no complaints, findings, or 
diagnoses of a left foot injury during either period of the 
veteran's service.  Service medical records do show 
complaints of a right foot injury following an automobile 
accident.  At his July 1952 separation examination, there 
were no complaints of a left foot injury and evaluations of 
the lower extremities and feet were normal.

At an August 1993 VA examination, the veteran reported that 
his toes grew funny in 1951 and that he experienced tingling 
from his back down his left leg to his foot.  The left second 
toe was deviated medially by 5 degrees.  X-rays of the left 
foot were normal.  The diagnoses included left foot injury, 
no pathology found.

At his November 1994 hearing, the veteran testified that he 
broke some toes in his left foot in an automobile accident 
during service.  At a January 1995 VA examination, the 
examiner noted that the veteran reported injury of the second 
toe of the left foot in a car accident during service.  X-
rays of the feet were normal.  The only diagnosis pertaining 
to the feet was history of frostbite, no pathology found.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
complained of left foot injury in service.  VA medical 
records show diagnoses of left foot injury with no pathology 
found.  In the absence of proof of a current disease or 
injury, there can be no valid claim.  See Brammer v. 
Derwinksi, 3 Vet. App. 223, 225 (1992).  While the veteran 
has alleged that he incurred a left foot injury during active 
service, in the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions as to there being current 
disability residuals are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray, 5 Vet. 
App. 211.  In the instant case, there is no competent medical 
evidence of a current clinically ascertainable disability.  
Tirpak, 2 Vet. App. at 611.  Accordingly, this claim is 
denied.
  
III.  Hearing loss

The veteran's service records reveal that he served in both 
the Navy and the Marines.  Service records indicate that he 
served in Korea.  At his August 1948 enlistment examination, 
whispered voice evaluation of his hearing in both ears was 
15/15.  Service medical records show no complaints, findings, 
or diagnoses of hearing loss during service.  At his July 
1952 separation examination, whispered voice evaluation of 
his hearing in both ears was 15/15.

At his November 1994 hearing, the veteran testified that he 
was exposed to lots of gunfire while serving in Korea in 1950 
and 1951.

At a January 1995 VA audiogram, pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
20
45
50
LEFT
35
40
55
55

The Maryland CNC speech recognition scores were 96 percent in 
the right ear and 88 percent in the left ear.  The diagnoses 
included mild to moderate sensorineural hearing loss 
bilaterally with good speech recognition.

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
However, the veteran has stated that his hearing loss 
disability was due to injuries sustained during combat.  

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).

The circumstances of the veteran's service are such that the 
Board finds, as a matter of fact, that he was exposed to 
acoustic trauma in combat.  The Board also finds that he 
suffers from bilateral hearing loss disability as defined at 
38 C.F.R. § 3.385. Service medical records do not reflect any 
complaints or findings of hearing loss during service and the 
veteran's hearing was within the normal range in both ears at 
the time of his discharge from service.  Additionally, the 
evidence of record reveals that a hearing loss disability was 
first shown in 1995, more than 40 years after service.  The 
VA examiner did not relate such finding to the veteran's 
service.  
Therefore, the Board does not find that there is shown to be 
a sufficient nexus between that exposure to excessive noise 
in combat and the development of hearing loss disability.  

Moreover, the Board notes that the veteran has also claimed 
nerve damage of the ears due to service.  There is no medical 
evidence of record showing a diagnosis of nerve damage of the 
ears.  As set forth above, in the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).   In the 
instant case, there is no competent medical evidence of a 
diagnosis of nerve damage of the ears.  

Hearing loss disability with nerve damage has not shown by 
the evidence to have been incurred in service.  The evidence 
is not in relative equipoise, and the benefit of the doubt 
rule is, therefore, not for application.


ORDER


Service connection for a chronic gastrointestinal disorder is 
denied.  Service connection for a left foot injury is denied.  
Service connection for a bilateral hearing loss disability to 
include nerve damage is denied.  

REMAND

The Board observes that VA medical records from 1996 to 1998 
show diagnoses of possible Raynaud's disease related to 
frostbite incurred in Korea.  However, at an August 1998 VA 
cold protocol examination, the diagnoses included status post 
cold injury, both feet, no residuals.  Thus, the evidence 
appears to be in conflict.  

Additionally, at his September 1999 VA examination, the 
veteran reported that he was attending support group at the 
VA and that his medication had recently been changed.  These 
records are not found in the claims folder.  

Finally, the Board notes that service medical records show 
complaints of back pain during service.  Private medical 
records show treatment of the low back from 1971 to 1973.  VA 
examinations have diagnosed low back pain syndrome. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, this case is REMANDED for 
the following:

1.  The RO should obtain the veteran's VA 
medical records pertaining to his 
treatment for PTSD including group 
therapy reports from the Florida VA 
facility.

2.  The veteran should be afforded VA 
examination to determine the nature and 
etiology of the veteran's cold injury 
residuals.  After examining the veteran 
and reviewing the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions, the 
examiner should opine whether it is as 
likely as not that the veteran has cold 
injury residuals, and if so, the nature 
of such cold injury residuals.  The VA 
examiner should provide reasons and bases 
for this opinion.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's low back 
disorder.  After examining the veteran 
and reviewing the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions, the 
examiner should opine the nature of the 
veteran's low back disorder and whether 
it is as likely as not that the veteran's 
low back disorder is related to his 
active service.  The VA examiner should 
provide reasons and bases for this 
opinion.  

4.  The veteran should be afforded VA 
examination to determine the extent of 
the veteran's PTSD.  A Global Assessment 
of Functioning (GAF) score should also be 
assigned.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


